internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo br5-plr-101688-99 date date legend trust esop x y z company dear this responds to a letter sent on your behalf requesting a ruling regarding your substantial compliance with the requirements of sec_1042 of the internal_revenue_code_of_1986 the code and the applicable regulations in connection with the sale of stock of the company to the employee_stock_ownership_plan esop maintained by the company the company is a domestic_corporation with only one class of common_stock issued and outstanding at the time of sale of stock to esop the company has never had stock outstanding that was readily_tradable on an established_securities_market company adopted esop effective as of date esop has been represented as being qualified under sec_401 of the code and as satisfying the requirements of sec_4975 plr-101688-99 you are co-trustees of the trust the trust which is a_trust established to hold assets for investment purposes on date seven shareholders including the trust sold x shares of common_stock of the company to the esop the esop transaction the trust sold y shares of its stock the stock to the esop as a result of the esop transaction the trust realized a gain of z dollars as of the date of the sale the trust had held the stock for more than three years and it had not received the stock in a distribution from a plan described in sec_401 of the code or in a transfer pursuant to an option or other right to acquire the stock to which sec_83 sec_422 or sec_423 of the code applied immediately after the esop transaction the esop owned more than of the common_stock of the company the trust immediately deposited the proceeds it received from the esop transaction from the sale of the stock with a nationally known brokerage firm the brokerage firm which placed the proceeds in a special account the account the account was segregated from trust’s other investments you intended to defer the gain from the esop transaction on behalf of the trust you made an election to defer gain pursuant to sec_1_1042-1tof the temporary income_tax regulations and attached the election to the trust’s tax_return then from date through date the brokerage firm used funds from the account to enter into a series of twenty-nine transactions on behalf of the trust in which securities were purchased from domestic operating companies the trust intended that these securities would constitute qualified_replacement_property qrp as defined under sec_1042 of the code you were unaware that a notarized statement of purchase for each individual transaction is required within days of each purchase under sec_1_1042-1t q a-3 of the temporary income_tax regulations in november of you became aware of the misunderstanding regarding the proper completion of the statement of purchase and you completed one notarized statement of purchase for the trust on date for all the intended qrp the tax_return for the trust was filed in a timely manner attached to the return were all of the statements required for a valid sec_1042 election ie a statement of election and a verified written_statement of the company consenting to the application of sec_4978 and sec_4979a of the code you intend to file the notarized statements of purchase with the trust’s timely filed tax_return as required under sec_1_1042-1t you have requested a ruling that by completing the notarization of the statement of purchase as discussed above and assuming all remaining requirements of sec_1042 of the code and regulations thereunder are met the trust has substantially complied with the requirements for making an election under sec_1042 of the code and sec_1_1042-1t q a-3 of the temporary income_tax regulations in order for the trust to defer the recognition of gain realized on the sale of stock to the plr-101688-99 company sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning before date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation plr-101688-99 sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly immediately upon discovering that the individual notarized statements of purchase were not executed in a timely manner you attempted to correct the situation plr-101688-99 prior to the timely filing of such notarized statements of purchase with the trust’s u s income_tax return for the taxable_year you became aware of the misunderstanding regarding the proper completion of the statement of purchase and you completed one notarized statement of purchase for all the intended qrp you intend to attach this statement of purchase to the trust’s timely filed u s income_tax return for these transactions were made in reliance on tax professionals and a nationally known brokerage firm as to requirements to complete the sec_1042 election in a timely and correct manner therefore based on the specific facts of this case and representations made by your representatives we conclude that the trust has substantially complied with the requirements for an election under sec_1042 of the code and that the elections will be treated as satisfying the requirements of sec_1_1042-1t of the temporary income_tax regulations at q a-3 concerning the notarized statements of purchase with respect to qualified_replacement_property purchased by the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative plr-101688-99 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james l brokaw chief branch office of associate chief_counsel employee_benefits and exempt_organizations
